SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of September 2012 BioLineRx Ltd. (Translation of Registrant’s name into English) P.O. Box 45158 19 Hartum Street Jerusalem 91450, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F þForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes oNo þ On September 24, 2012, the Registrant will issue the press release which is filed as Exhibit 1 to this Report on Form 6-K. This Form 6-K, including all exhibits hereto, is hereby incorporated by reference into all effective registration statements filed by the Company under the Securities Act of 1933. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BioLineRx Ltd. By: /s/ Philip Serlin Philip Serlin Chief Financial and Operating Officer Dated: September 24, 2012
